This case, as in City of St. Louis v. Evraiff et al. and State ex rel. Penrose Investment Co. v. McKelvey, Building Commissioner, involves the question as to the validity of Ordinance No. 30199 of the city of St. Louis, designated as the Zoning Ordinance. In those cases we held the ordinance to be invalid as not constituting an authorized exercise of the policy power. The issue here being the same as in those cases a like conclusion must follow.
Our peremptory writ should therefore issue and it is so ordered. Woodson, C.J., and David E. Blair, J., concur;Graves, J., concurs in the result; James T. Blair, Ragland,
and White, JJ., dissent for reasons expressed by White, J.,
in Penrose Case, 301 Mo. 1; Graves, J., concurs in separate opinion.